         Case: 1:20-cv-04985 Document #: 62 Filed: 05/10/21 Page 1 of 5 PageID #:808




                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS


 ZHU ZHAI HOLDINGS LIMITED and
 PETER PUI TAK LEE,
                                                           Case No. 1:20-cv-4985
            Plaintiffs,
                                                           Hon. Sharon Johnson Coleman
            v.

 STEVEN IVANKOVICH,

            Defendant.


                             MOTION TO WITHDRAW AS COUNSEL

           Daryl M. Schumacher (“Movant”), hereby moves for entry on an Order granting him

leave to withdraw as counsel of record for Defendant Steven Ivankovich (“Defendant”). In

support of this motion, Movant states as follows:

           1.      Plaintiff Zhu Zhai Holdings Limited (“Zhu”) and Peter Pui Tak Lee (“Lee”)

initiated this action on or about August 24, 2020.

           2.      Movant appeared for Defendant on November 27, 2020, and filed an answer for

Defendant on December 22, 2020.

           3.      While fact discovery closes on May 28, 2021, this case has not yet been set for

trial.

           4.      Rule 1.16(b)(1) of the Illinois Rules of Professional Conduct provides that a

lawyer may withdraw from representing a client if “withdrawal can be accomplished without

material adverse effect on the interests of the client.”

           5.      Rule 1.16(b)(5)-(6) also provide that a lawyer may withdraw from representing a

client where the client fails to substantially fulfill an obligation to the lawyer regarding the

lawyer’s services and has been given warning that the lawyer will withdraw unless the obligation
    Case: 1:20-cv-04985 Document #: 62 Filed: 05/10/21 Page 2 of 5 PageID #:809




is fulfilled; and where the representation will result in an unreasonable financial burden on the

lawyer.

          6.    Here, all three subsections of Rule 1.16 are present. Under the circumstances,

withdrawal of Movant would not have a material adverse effect on the interest of Defendant and

is thus appropriate under Rule 1.16(b)(1). Defendant has sufficient time to hire substitute counsel

and substitute counsel has sufficient time to get up to speed on this case.

          7.    In view of the foregoing, Movant respectfully requests that he be authorized by

Order of this Court to withdraw as counsel of record for Defendant.

          8.    A completed Notification of Party Contact Information is attached as Exhibit A.

          WHEREFORE, Daryl M. Schumacher, attorney appearing in this action, respectfully

requests that this Court grant Movant leave to withdraw his appearance in the captioned case.



Date May 10, 2021                             Respectfully submitted,

                                              By:/s/ Daryl M. Schumacher

                                              Daryl M. Schumacher (#6244815)
                                              Kopecky Schumacher Rosenburg, LLC
                                              120 North Lasalle Suite 2000
                                              Chicago, IL 60602
                                              Dschumacher@ksrlaw.com
    Case: 1:20-cv-04985 Document #: 62 Filed: 05/10/21 Page 3 of 5 PageID #:810




                                    CERTIFICATE OF SERVICE

        The undersigned, an attorney, hereby certifies that he caused true and correct copies of

the foregoing document to be served upon all counsel of record via the ECF filing system on

May 10, 2021, and served Defendant Steven Ivankovich via email and U.S. Mail on May 10,

2021.



                                                             /s/ Daryl M. Schumacher
Case: 1:20-cv-04985 Document #: 62 Filed: 05/10/21 Page 4 of 5 PageID #:811




                               EXHIBIT A
Case: 1:20-cv-04985 Document #: 62 Filed: 05/10/21 Page 5 of 5 PageID #:812
